DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
Claims 1-3 and 7-15 are pending, claims 4-6 having been cancelled and claims 3 and 7-12 having been withdrawn.
Claims 1, 2 and 13-15 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 4-6 and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,552,163 to Biancalana et al. in view of U.S. Patent No. 5,275,668 to Dell et al., U.S. Patent App. Pub. No. 2003/0196289 to Schwab and U.S. Patent App. Pub. No. 2017/0095316 to Wiek.
As to claim 1, Biancalana discloses an apparatus comprising: a portable body (see Biancalana Fig. 1, ref.#1 and 2, col. 2, lines 28-34), an instrument inlet (see Biancalana Fig. 1, ref.#5); a wash tube (see Biancalana Fig. 1, ref.#4, 7); a contaminated water drain basin (see Biancalana Fig. 1, ref.#15); the instrument inlet in linear alignment with the wash tub and the contaminated water drain basin (see Biancalana Fig. 1, ref.#4,, 5, 7, 15); a water delivery activation device (see Biancalana col. 3, lines 7-26, col. 4, lines 53-64); and a plurality of water jets positioned about approximately equi-distant around the wash tube (see Biancalana Fig. 1, ref.#10 where two nozzles are on opposite sides).  Biancalana further discloses that the contaminated water drain basin is tubular and tapered (see Fig. 1, ref.#15; col. 2, line 57) and can be considered substantially curved.  To the extent that it could be argued that Biancalana’s basin is not substantially curved, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).  Furthermore, Biancalana discloses a cover face (see Biancalana Fig. 1 where mouth pipe 8 has an upper face portion (read as the cover face) that is fitted over the covering member 2 with its peripheral edge 8a) and wherein the opening of the cover face 8 is considered the instrument inlet that is in communication with the cover face at a first end (see Biancalana Fig. 1, ref.#8); the instrument inlet comprising an entry point at a second end (see Biancalana Fig. 1, ref.#5 where bottom of opening 5 comprises an entry point at a second end); the wash tube comprises a first end and a second end (see Biancalana Fig. 1, ref.#7 and 4 where element 7 has a first end located at the top and a second end located at the bottom); and that the entry point is recessed below the wash tube first end (see Biancalana where the top of element 7 is located above the bottom of opening 5 and thus can be considered as recessed substantially below the wash tube first end).
Regarding the recitation that the instrument inlet has a first end comprising a first diameter and a second end comprising a second diameter where the first diameter is greater than the second diameter, Biancalana discloses that the first diameter of the instrument inlet can be greater than the second diameter as indicated by the annotated Fig. 4 of Biancalana below disclosing a tapered opening of mouth pipe 8:

    PNG
    media_image1.png
    199
    461
    media_image1.png
    Greyscale

	(see also Biancalana Fig. 3 where the opening to mouth pipe 8 is larger than the outer diameter of tubular body 6 and also element 7 (not labeled in Fig. 4, but can be seen in Fig. 2 as being smaller than the opening of 8)).  Thus, Biancalana is understood to disclose that the first end of the instrument inlet is greater than the second diameter of the instrument inlet.
Biancalana discloses that the water is supplied by water supply pipe 44 (see Biancalana col. 3, line 64).  While Biancalana does not explicitly disclose that the water supply is connected to an external water source pump, Dell discloses a similar cleaning apparatus wherein the water supply is via an external water source pump (see Dell Fig. 8, ref.#3).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the water delivery activation device and water supply of Biancalana be in communication with an external water source pump as disclosed by Dell and the results would have been predictable (supplying water to a cleaning device). 
The combination of Biancalana and Dell does not explicitly disclose that the linear alignment is approximately 45-60 degrees from horizontal.  Schwab discloses a similar instrument cleaning device wherein the cleaning device is at an angled orientation from horizontal in the range of 30-70 degrees from horizontal (see Schwab paragraph [0015] and claim 12).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Biancalana and Dell such that the linear alignment is approximately 45-60 degrees from horizontal in order to offer visual and mechanical access to the cleaning portal and so that it is relatively easy to insert the instrument into the cleaning unit (see Schwab paragraph [0015] and claim 12; see also MPEP 2144.05(I) where in the case the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
Regarding the recitation of “water-only” jets, while the combination of Biancalana, Dell and Schwab disclose using air and water, the use of jets capable of supplying water-only is known in the art (see, e.g., Wiek disclosing the use of a water-only without the need of pressurized air – see Fig. 1, Step III) and it would have been well within the skill of one of ordinary skill in the art to use only water (without pressurized air) in the combination of Biancalana, Dell and Schwab.  Furthermore, Wiek discloses that it is known in the art to clean instruments by use of a cleaning agent then rinsing off the cleaning agent with only water (see Wiek Abstract and Fig. 1, Step I-Step III disclosing rinsing with water only).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Biancalana/Dell/Schwab to include the cleaning steps of Wiek in order to optimize the cleaning of the instrument where said cleaning steps of Wiek disclose use of “water-only” jets.
As to claim 2, the combination of Biancalana, Dell, Schwab and Wiek discloses that the water delivery activation device can comprise an instrument proximity sensor (see Biancalana col. 3, lines 7-26 and col. 4, lines 53-64).
As to claim 14, the combination of Biancalana, Dell, Schwab and Wiek discloses that the water delivery activation device/instrument proximity sensor controls the operation of the cleaning cycles and is considered as disclosing a flushing cycle timer (see Biancalana col. 4, lines 53-64).
As to claim 15, the combination of Biancalana, Dell, Schwab and Wiek further discloses an external water source filter (see Biancalana Fig. 1, ref.#45 filter).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,552,163 to Biancalana et al. in view of U.S. Patent No. 5,275,668 to Dell et al., U.S. Patent App. Pub. No. 2003/0196289 to Schwab and U.S. Patent App. Pub. No. 2017/0095316 to Wiek as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0271659 to Russ.
Biancalana, Dell, Schwab and Wiek are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 13, Biancalana discloses that the device to be cleaned is detected by a beam sensor (see Biancalana col. 3, lines 7-26 and col. 4, lines 53-64).  To the extent that the beam sensor cannot be considered an instrument materials sensor (even though it technically detects that a material is placed in the device), Russ discloses a similar sanitation system wherein various proximity sensors are known in the art, such as inductive sensors, capacitive sensors, etc. (see Russ paragraph [0053]).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the beam sensor disclosed by Biancalana with any of the sensors disclosed by Russ, and the results would have been predictable (sensing the presence of the piece of equipment to be cleaned).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Schwab and Wiek are relied upon with respect to the newly added amendments regarding the angled orientation of the linear alignment and the water-only jets as discussed in the rejection above.
Applicant's remaining arguments filed August 10, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to the newly added amendments to the first and second diameters, as discussed above, Biancalana discloses said recitations regarding the diameters.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Applicant’s arguments to the rejection of claim 13), it is noted that the features upon which applicant relies (i.e., detecting the presence of a human finger) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed in the rejection above, the cited prior art discloses an instrument materials sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714